Citation Nr: 1539637	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-23 996A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disorder of the right wrist, claimed as carpal tunnel syndrome.
 
2. Entitlement to service connection for a disorder of the right wrist, claimed as carpal tunnel syndrome.
 
3. Entitlement to an increased evaluation for post-operative residuals of a cholecystectomy with irritable bowel syndrome, currently evaluated as 30 percent disabling, prior to June 29, 2010.
 
4. Entitlement to an increased evaluation for post-operative residuals of a cholecystectomy with irritable bowel syndrome, currently evaluated as 30 percent disabling, since June 29, 2010.
 
5. Entitlement to an increased evaluation for dysthymic disorder with major depression, currently evaluated as 10 percent disabling, prior to June 29, 2010.
 
6. Entitlement to an increased evaluation for dysthymic disorder with major depression, currently evaluated as 10 percent disabling, from June 29, 2010.
 
7. Entitlement to an effective date earlier than December 27, 2002 for a 30 percent evaluation for status post cholecystectomy with irritable bowel syndrome.
 
8. Entitlement to an effective date earlier than April 4, 2008 for service connection for dysthymic disorder and major depression.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1983 to October 1986.
 
This case comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In May 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  
 
At the hearing, the Veteran and her representative suggested that they would submit additional evidence, but the Board did not receive any new evidence from the Veteran or her representative during the 60 days that the claim remained open.      
 
The issues of entitlement to an increased evaluation for residuals of a right wrist ganglion cyst removal and entitlement to service connection for a left wrist disorder to include carpal tunnel syndrome, secondary to right wrist carpal tunnel syndrome, have been raised by the record in the Veteran's June 2010 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The issues of entitlement to service connection for a disorder of the right wrist claimed as carpal tunnel syndrome, entitlement to  increased evaluations for post-operative residuals of a cholecystectomy with irritable bowel syndrome and for a dysthymic disorder with major depression, both from June 29, 2010, entitlement to an effective date earlier than December 27, 2002 for a 30 percent evaluation for post-operative residuals of a cholecystectomy with irritable bowel syndrome, and entitlement to an effective date earlier than April 4, 2008 for service connection for a dysthymic disorder and major depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 

FINDINGS OF FACT
 
1. In August 2008, VA denied entitlement to service connection for right wrist carpal tunnel syndrome; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of being notified of that decision.
 
2. Evidence received since August 2008 is new and material and relates to an unestablished fact necessary to establish the claim.
 
3. Prior to June 29, 2010, the Veteran's post-operative residuals of a cholecystectomy with irritable bowel syndrome were manifested by severe symptoms evidenced by diarrhea, with more or less constant abdominal distress.  The Veteran had fairly frequent fecal incontinence with extensive leakage, but she did not completely lose sphincter control.
 
4. Prior to June 29, 2010, the Veteran's dysthymic disorder with major depression was manifested by occupational and social impairment with reduced reliability and productivity.
 
 
CONCLUSIONS OF LAW
 
1. The August 2008 rating decision denying entitlement to service connection for carpal tunnel syndrome of the right wrist is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. New and material evidence has been received since August 2008 and the claim for entitlement to service connection for a  right wrist disorder  is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3. The criteria for a rating of 30 percent for an irritable bowel syndrome have been met at all times prior to June 29, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).
 
4. The criteria for a separate 60 percent rating for fecal incontinence have been met at all times prior to June 29, 2010.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7332 (2015).
 
5. The criteria for a 50 percent rating, but no higher, for a dysthymic disorder with major depression, were met at all times prior to June 29, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA's Duty to Notify and Assist
 
For all the issues decided today, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in March 2010 of the information needed to substantiate her claims, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA similarly fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims.  In addition to her service treatment records, VA acquired copies of the Veteran's post-service VA treatment records and identified post-service private treatment records.  These include records of treatment for the Veteran's irritable bowel syndrome and other gastrointestinal problems at Kaiser Permanente Hospital in Atlanta, Georgia from August 11, 2006 to June 29, 2010.  In her hearing testimony, the Veteran said that she continued to seek treatment at Kaiser Hospital for her irritable bowel syndrome and for her depression.  She also indicated seeking treatment at View Point Mental Health in Lawrenceville, Georgia since April 2015.  The outstanding treatment records identified by the Veteran clearly relate to her remanded increased rating claims, i.e., whether increases in her currently assigned disability ratings are appropriate for the period after June 29, 2010.  Their absence does not prevent the Board from deciding whether increased ratings are warranted prior to that date.
 
The AOJ arranged for examinations of the Veteran's residuals of a cholecystectomy with irritable bowel syndrome in April 2003, August 2006, April 2008, April 2010 and September 2011.  The Veteran was examined by a psychologist for evaluation of her mental health claim in March 2011.  
 
Having taken these steps, the Board finds that, for the purposes of the increased rating claims being decided today, VA has satisfied its duties to notify and assist the Veteran.  Since the Board is granting her request to reopen the previously denied claim for entitlement to service connection for carpal tunnel syndrome, there is no need to discuss VA's duties to notify and assist as they relate to that issue.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).
 
Right wrist disorder

An unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  The provisions of 38 U.S.C.A. § 5108, however, provide that if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).
 
"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
In an August 2008 rating decision, VA denied entitlement to service connection for carpal tunnel syndrome of the right wrist.  After being notified of the decision, the Veteran did not file a notice of disagreement or submit new and material evidence within one year after notice was mailed to the most recent address she provided.  As such, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c).  
 
At the time of the August 2008 rating decision, the available evidence included the post-service treatment records which indicated a diagnosis of tenosynovitis of the right wrist.  The record did not, however, include any medical diagnosis of carpal tunnel syndrome.  
 
Since December 2008, VA has received medical records from Kaiser Permanente Hospital which indicate a diagnosis of carpal tunnel syndrome in June 2010.  
 
Accepting the credibility of the newly submitted evidence for the limited purpose of determining whether new and material evidence has been received to reopen the claim, Justus, 3 Vet. App. at 513, the medical records tending to show that the Veteran has carpal tunnel syndrome relate to "an unestablished fact necessary to establish the claim" because, in August 2008, the AOJ did not have medical evidence showing that this disability existed.  38 C.F.R. § 3.156(a). The claim is reopened.

Irritable Bowel Syndrome 
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in the case of the rating assigned for post-operative residuals of a cholecystectomy with irritable bowel syndrome, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the service-connected disability exhibits symptoms that warrant different ratings at different times during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Since December 2002, the Veteran's post-operative residuals of a cholecystectomy with irritable bowel syndrome have been rated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon syndrome).
 
Diagnostic Code  7319 is one of several diseases of the digestive system, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.114.  Coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.113, and 4.114.  For this reason, ratings under, Diagnostic Code 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Id.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.
 
Under Diagnostic Code 7319, a 10 percent evaluation is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent schedular evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran's private medical treatment records and the April 2008 VA-authorized examination report indicate that the currently assigned 30 percent rating for severe symptoms is appropriate.  Both examinations reports during the relevant time period diagnosed irritable bowel syndrome.  The 2008 examiner noted abdominal pain with alternating diarrhea and constipation.  According to the 2010 examiner, abdominal pain in the stomach and intestinal area "occurs constantly."  
 
A 30 percent rating is the maximum rating authorized by Diagnostic Code 7319.  The Board has considered alternative ratings for other diseases of the digestive system, including ulcerative colitis under Diagnostic Code 7323.  But a rating higher than 30 percent under Diagnostic Code 7323 requires evidence of malnutrition.  The Veteran was not shown to suffer from malnutrition at the time of any of the available examination reports.  A 30 percent rating under Diagnostic Code 7323 cannot be combined with the currently assigned rating under 7319.  See 38 C.F.R. § 4.114.  

The Board finds that the currently assigned rating more closely approximates the Veteran's current disability picture because the Veteran does not have ulcerative colitis and, under her current diagnosis of post-operative residuals of a cholecystectomy with irritable bowel syndrome, a rating under Diagnostic Code 7319 (irritable colon syndrome) reflects the functions affected, and symptomatology of the Veteran's actual disability.  See 38 C.F.R. § 4.20
 
Diagnostic Code 7332 (impairment of sphincter control) is not among the diagnostic codes with largely overlapping criteria which cannot be combined with the Veteran's currently assigned rating under Diagnostic Code 7319.  Therefore the Board will consider whether an additional rating can be awarded for the type of symptoms described in Diagnostic Code 7332.  Under Diagnostic Code 7332, healed or slight impairment of sphincter control, without leakage, is rated as noncompensable. Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  
 
There are frequent reports of leakage and involuntary bowel movements in the Veteran's examination reports and post-service treatment records.  According to a March 2008 physician's note from Kaiser Permanente the appellant could not "count the number of times she has diarrhea during each day.  She at times has diarrhea on herself.  It is becoming a problem to her now [because] she recently did it while bathing in the tub.  She also has some leakage of stool during the day."  

In an August 2006 VA-authorized examination report, a physician expressed her concern that "this claimant has fecal incontinence and hematochezia which are not typical symptoms of irritable bowel syndrome."  This examiner also described the use of toilet paper padding and "fecal soilage of clothes at night."  According to the April 2008 examiner, "bowel movements are uncontrollable and are accompanied by severe pain and spasms."  

The April 2010 examiner also noted involuntary bowel movements and, occasionally, "uncontrollable diarrhea."
 
After considering the evidence of record and the doctrine of reasonable doubt the Board finds that for the period prior to June 29, 2010 these symptoms most closely approximate the criteria for a 60 percent rating under Diagnostic Code 7332, which contemplates extensive leakage and fairly frequent involuntary bowel movements.  The Board finds that the Veteran's fecal incontinence is a separate and distinct symptom from her diarrhea, for which she is already being compensated under Diagnostic Code 7319.  See 38 C.F.R. § 4.114.  Hence, a separate 60 percent rating under Diagnostic Code 7332 prior to June 29, 2010 is warranted.
 
The evidence preponderates against finding that the appellant meets the criteria for a higher 100 percent rating for a complete loss of sphincter control.  According to an April 2010 Kaiser Permanente treatment note, "There is no numbness in the legs and she denies loss of sphincter control."  The Veteran also submitted the written statements of several relatives describing the effects of irritable bowel syndrome and a lengthy electronic mail correspondence between herself and a former workplace supervisor concerning her need for frequent breaks to use the bathroom.  It is clear from this evidence that, although involuntary bowel movements were fairly frequent, the Veteran was able to exercise a degree of control over her bowels which is inconsistent with "complete loss of sphincter control" as those terms are used in Diagnostic Code 7332.  
 
The Board has considered whether the appellant is entitled to an extraschedular rating.  Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the first question is whether the schedular rating criteria adequately contemplates the Veteran's disability picture.  Here the rating criteria specifically contemplate her diarrhea, abdominal pain, and fecal incontinence.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extraschedular rating is unnecessary.
 
Dysthymic Disorder with Major Depression 
 
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999). Here, as explained below, a 50 percent evaluation for dysthymic disorder with major depression is warranted at all times prior to June 29, 2010.
 
Major depressive disorder is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work effectiveness and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.
 
The criteria for a 30 percent rating contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   Id.  The criteria for a 50 percent rating contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  
 
A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  
 
A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.
 
The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.
 
Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning score scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).
 
Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -V). See 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.
 
After a March 2011 VA-authorized examination, a psychologist completed a mental status examination of the Veteran and assigned a global assessment of functioning score of 70.
 
The effective date of the regulatory change implementing the DSM-5 criteria is August 5, 2014.  The new provisions do not apply to claims certified for appeal to the Board prior to the effective date.  See 80 Fed. Reg. 14,308-01, 14,308 (March 19, 2015).  Because this case was certified to the Board in January 2014, the Board may consider the global assessment of functioning score assigned by the March 2011 examining psychologist.

The VA treatment records indicate that the Veteran sought treatment for depression secondary to bowel incontinence.  An April 2008 physician's note mentions that she had feelings of hopelessness when her sister was diagnosed with a serious illness.  A VA social worker in May 2008 reported that the Veteran suffered depression "intermittently" for many years.  The social worker reported passive suicide thoughts but no plan and no history of attempts.  Depression was judged to be is related to her medical problems and more recently concern about her only sibling, her sister, who was diagnosed with multiple sclerosis.  The Veteran reported that she slept excessively and often felt hopeless.  She denied ever seriously contemplating suicide.  She told the social worker that her mood improved with Prozac.  The social worker described the Veteran's thinking as "logical and coherent.  Insight and judgment are good."  The Veteran denied present suicidal or homicidal ideation.  She also denied hallucinations.  
 
After the March 2011 mental health evaluation, the examining psychologist diagnosed a dysthymic disorder.  According to the examiner's report, the Veteran reported "decreased energy (and) motivation, dysphoria, passive suicidal ideation (claimed denied current intention to harm herself and denied homicidal ideation), sleep disturbance, fatigue, anhedonia, and decreased libido."  The Veteran also described a "quasi-hallucinatory" experience to the examiner: "she hears her own voice telling her to jump from a moving car; she has not acted on this.  The severity of the symptoms is moderate.  The above symptoms have periods of remission."  The examiner indicated that these periods of remission usually lasted one or two days per week.  
 
In response to questions from the examiner about her treatment history, the Veteran indicated that she took daily medication, which was effective and had no side effects.  She denied being hospitalized for psychiatric reasons.  She described a history of steady employment both before and after her military service.  She also indicated positive relations with her family and co-workers.  According to the Veteran, her present relationships with her mother, father, sister, and husband were "great" and her relationship with her children was "wonderful."  She told the examiner that her relationships with her current worker supervisor and co-workers were good.  The examination report indicates that, while performing her current job as a mail handler for the postal service, the Veteran did not lose any time from work.  The Board is aware that the Veteran's hearing testimony, the Kaiser Permanente treatment records, and a letter from one of the Veteran's private physicians indicate time lost from work due to irritable bowel syndrome.  Because the March 2011 examiner was aware of the Veteran's severe irritable bowel syndrome symptoms, the Board will assume that the examiner meant to indicate that she did not miss work as a result of her mental illness.
 
The Veteran told the examiner that she was not as involved in the lives of her children as she would like to be because she frequently felt tired.  Mental status examination revealed that the Veteran's affect, mood, communication, speech, memory and concentration were normal.  Her behavior and personal hygiene were appropriate.  She was capable of understanding directions.  The Veteran was not suspicious and she was able to engage in abstract thinking.  She told the examiner that she manages her family's finances.  The examiner acknowledged her reported history of hallucinations noting, "Hallucination history is present occasionally, including hearing her own voice say 'jump out' while riding in car with husband on the highway.  This is thought to be subclinical given it is her own voice.  At the time of examination no hallucination observed."  According to the examiner, the Veteran did not have panic attacks.
 
The examiner wrote that one reason for the Veteran's frequent fatigue could be her practice of working the night shift at her job.  Menopause was also judged as a possible contributor to her symptoms.  Again, the examiner assigned a global assessment of functioning score of 70 and concluded that the Veteran was able to maintain effective work/school and social relationships.  The examiner described the Veteran's degree of impairment using the regulatory criteria for a 10 percent disability rating: "The best description of the claimant's current psychiatric impairment is: psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress. . . . The claimant does not appear to pose any threat of danger or injury to self or others."  

The Board has considered the Veteran's own statements concerning her psychiatric condition.  In her hearing testimony, the Veteran frequently associated the present state of her mental health with an incident which "happened like two years ago" at which time she was allegedly assaulted at work.  Since the hearing took place in May 2015, this incident necessarily took place after June 2010.  For the period relevant to this decision, the Veteran's account of her symptoms consists chiefly of a written statement she made in her notice of disagreement.  The Veteran wrote that "I have never denied symptoms of suicidal ideations.  I quite frequently have suicidal thoughts and have told this to VA staff. . . . I also experience mild memory loss.  I sometimes can't remember simple things like what I was doing, names of people I know, recent events, where I put something, etc. . . . I have insomnia, which I also reported to my doctors.  I am constantly depressed because of the irritable bowel and the effects it has on my life." 
 
Having reviewed the evidence, the Board finds that, prior to June 29, 2010, the Veteran's symptoms due to a dysthymic disorder with major depression most closely approximate the criteria for a 50 percent rating.  To some extent, the conclusions of the March 2011 examiner accurately describe the Veteran's symptoms.  The Veteran's dysthymic disorder has not prevented her from maintaining employment and having close relations with her family.  The Veteran's normal ability to speak, listen, think abstractly, and understand directions are consistent with the relatively high global assessment of functioning scores assigned.  Yet the examiner's conclusions fail to adequately account for the auditory hallucinations and passive suicidal ideation, which appear in the VA treatment records as well as in the examiner's report.  
 
Suicidal ideation is listed in the criteria for a rating of 70 percent while persistent delusions or hallucinations are mentioned in the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130.  Nevertheless, it is clear from the record that either rating would overstate the Veteran's true level of occupational and social impairment.  The VA treatment records, while acknowledging "passive suicidal ideation" indicate that the Veteran has "never seriously contemplated suicide."  Moreover, the Veteran does not exhibit the other symptoms listed in the criteria for a 70 percent rating - "such symptoms as . . . obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships" - nor did she exhibit other symptoms having a severity similar to the listed criteria.  See Mauerhan, 16 Vet. App. at 442.
 
Both the March 2011 examiner as well as the VA mental health records describe the Veteran's speech as logical.  She was able to function independently.  Her personal hygiene was normal and, far from being unable to establish and maintain effective relationships, the Veteran described her own relations with her parents, husband, children, sister, co-workers, and supervisor as good or great.  In support of her claim of entitlement to an increased rating for irritable bowel syndrome, the Veteran submitted dozens of e-mail messages between herself and her supervisor on the subject of accommodating her digestive disability and the demands of her work.  This correspondence clearly shows that she was able to respond to these stressful circumstances appropriately and professionally.  As indicated by the assigned global assessment of functioning score, the Veteran maintained a high degree of independence in her daily activities.
 
For similar reasons, although there is evidence that she experienced auditory hallucinations, the Veteran's symptoms do not approximate "total occupational and social impairment . . ."  Her abilities to live and work independently, to communicate effectively with others, to think logically, and to form and maintain close family relationships are inconsistent with this characterization.     
 
Nevertheless, the Board finds that the criteria for the 10 percent and 30 percent evaluations understate the Veteran's symptoms.  The history section of the March 2011 examination report indicates that the "above symptoms have periods of remission.  The average length of remissions is "1-2" days per week.  The "above symptoms" apparently refer to all the symptoms described in the same paragraph.  These include "a quasi-hallucinatory experience in that she hears her own voice telling her to jump from a moving car; she has not acted on this."  They also refer to the Veteran's decreased energy, motivation, dysphoria and passive suicidal ideation.  If the remissions of these symptoms usually last only one or two days every week, it follows that all or most of them are present for the other five days each week.  Under these circumstances, it would be wrong to conclude that the symptoms of the Veteran's dysthymic disorder with major depression most closely approximate "mild or transient symptoms which decrease work effectiveness and ability to perform occupational tasks only during periods of significant stress" the criteria for the currently assigned 10 percent rating.
 
Whether the Veteran's symptoms more closely approximate the criteria for a 30 percent rating is a closer question.  In some ways, these criteria more accurately describe the Veteran's symptoms.  The Veteran does report several of the listed criteria, i.e., depressed mood, anxiety, chronic sleep impairment and mild memory loss.  Moreover, although she faces occasional obstacles, her high level of independence suggests that, at least prior to June 2010, she was generally functioning satisfactorily.  
 
Nevertheless, when a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3.  Because the criteria for a 30 percent rating do not reflect the Veteran's symptoms of auditory hallucinations and passive suicidal ideation, the Board will assign the higher rating.  
 
The discussion above reflects that the symptoms of the Veteran's dysthymic disorder with major depression are contemplated by the applicable rating criteria.  The effects of her disability, including depressed mood, mild memory loss, chronic sleep impairment, passive suicidal ideation and auditory hallucinations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether her disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See Thun, 22 Vet. App. 111.
 
 
ORDER
 
New and material evidence has been submitted to reopen a claim of entitlement to service connection for a disorder of the right wrist, to include carpal tunnel syndrome.
 
Entitlement to an evaluation higher than 30 percent for post-operative residuals of a cholecystectomy with irritable bowel syndrome prior to January 29, 2010 is denied.
 
A separate disability evaluation of 60 percent under Diagnostic Code 7332 for fecal incontinence is granted prior to June 29, 2010, subject to the regulations governing the payment of monetary awards.
 
Entitlement to an initial evaluation of 50 percent, but no higher, for dysthymic disorder with major depression during the period from April 4, 2008 to June 29, 2010 is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
At her May 2015 videoconference hearing, the Veteran testified that her dysthymic disorder with major depression and post-operative residuals of a cholecystectomy with irritable bowel syndrome had become worse.  From her testimony, it is not precisely clear when her symptoms became worse, but she reported receiving additional treatment for both disabilities at Kaiser Permanente Hospital in Atlanta, Georgia between the time of the hearing and the time of her earlier examinations.  Because it is possible that these additional records might justify the assignment of a higher disability rating for one or both disabilities, the Board will remand both rating claims for the period after June 29, 2010 - the date of the most recent record from Kaiser Permanente in the Veteran's electronic claims file.
 
To ensure that the record reflects the current severity of the Veteran's dysthymic disorder with major depression and post-operative residuals of a cholecystectomy with irritable bowel syndrome, the Board finds that contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed.
 
After reopening the claim of entitlement to service connection for carpal tunnel syndrome, the Veteran was examined by a physician in September 2011.  The physician diagnosed degenerative joint disease of the right wrist.  The "diagnosis" section of the examination report reads: "For the claimant's condition of right carpal tunnel syndrome, the diagnosis is degenerative joint disease right wrist.  The subjective factors are complaints of pain.  The objective factors are physical exam and X-ray findings."  
 
The September 2011 physician appears to suggest that carpal tunnel syndrome was not an accurate diagnosis, and substituted a diagnosis of degenerative joint disease.  But in the "opinion" section of her report, the examiner indicated that she could not, without speculating, determine whether carpal tunnel syndrome was related to service.  If the examiner really had concluded that the Veteran did not have carpal tunnel syndrome, one would think that the answer to the question - "Is it at least as likely as not that the current right carpal tunnel syndrome is due to the Veteran's service connected wrist cyst?" - would be a simple no.  An addendum opinion is needed to clarify whether or not the Veteran has carpal tunnel syndrome.  The opinion should address the Veteran's private medical records, which indicate a diagnosis of carpal tunnel syndrome, and if so whether the disorder is related to service.  If the Veteran does not have carpal tunnel syndrome, the opinion should address whether the Veteran has any other disease or injury of the right wrist and, if so, whether the identified disorder is related to service.  
 
Finally, following the April 2010 rating decision VA received a letter in June 2010, in pertinent part, which serves as a notice of disagreement to the effective date assigned for  residuals of a cholecystectomy with irritable bowel syndrome, and a dysthymic disorder with major depression.  As a  statement of the case has yet to be issued further development is required.  See Manlincon v. West, 12 Vet. App. 238 (1999). 
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent VA and private treatment records dated since June 29, 2010.  The AOJ should specifically request records of mental health and gastrointestinal treatment from Kaiser Permanente Hospital in Atlanta, Georgia and Kaiser Permanente Gwinnett Internal Medicine in Duluth, Georgia.  The AOJ should also request mental health treatment records from View Point, which the Veteran identified as a mental health facility in Lawrenceville, Georgia.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. Provide the claims file to an appropriate medical professional who should provide a medical opinion on the nature and etiology of any diagnosed right wrist disability, including carpal tunnel syndrome and degenerative joint disease.  The examiner must review the Veteran's claims, VBMS, and Virtual VA files. The examiner must then opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any diagnosed right wrist disability, to include carpal tunnel syndrome, began in service or is otherwise related to service.  The examiner must specifically comment on whether any diagnosed right wrist disability is related to a surgery to remove a ganglion cyst from the Veteran's right wrist during her active duty service.  The opinion must specifically discuss the June 2010 diagnosis of carpal tunnel syndrome in the Veteran's records from Kaiser Permanente Hospital in Atlanta, Georgia.  If a new examination is needed before the examiner can provide the requested opinion, such an examination should be arranged.  A complete rationale must be provided for any opinion offered.
 
3. The Veteran should be afforded a VA examination and opinion to address the severity of her dysthymic disorder with major depression.  The examiner must review the entire claims file including the Veterans Benefits Management System (VBMS) and Virtual VA files and note such review in each examination report.  The examiner must opine as to the severity and effects of the Veteran's service-connected psychiatric disorders taking into account and addressing the medical evidence prepared since July 29, 2010 and any new lay statements. If the Veteran is diagnosed with any psychiatric disorder, such as PTSD, the pathology due to the dysthymic disorder with major depression must be carefully distinguished from any disorder which is unrelated to service.  
 
4. The Veteran should be afforded a VA examination and opinion to address the severity of any post-operative residuals of a cholecystectomy with irritable bowel syndrome.  The examiner must review the entire claims file including the VBMS and Virtual VA files and note such review in each examination report.  The examiner must address the severity and any disabling effects of the Veteran's service-connected digestive disorder taking into account and addressing the medical evidence prepared since July 29, 2010 and any new lay statements.  If incontinence is found the examiner must address whether it is more likely than not that it is due to a disorder other than either irritable bowel syndrome or residuals of a cholecystectomy.  A complete rationale must be provided for any opinion offered.
 
5. After the development requested has been completed, the AOJ should review any examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
6. Provide the Veteran and her representative a statement of the case concerning the issues of entitlement to an effective date earlier than December 27, 2002 for a 30 percent evaluation for post-operative residuals of a cholecystectomy with irritable bowel syndrome and entitlement to an effective date earlier than April 4, 2008 for service connection for a dysthymic disorder with major depression.  If, and only if, the Veteran timely perfects an appeal, then this issue should be returned to the Board.
 
7. After completing all indicated development, the RO should readjudicate all remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


